TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00599-CV


Reyes Lopez, Sr. and Maria Lopez, Appellants

v.

Sheree Givens Bautista, Appellee




FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 11-1505-F425, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 Appellants Reyes Lopez, Sr., Maria Lopez, and appellee Sheree Givens Bautista have
filed a joint motion to dismiss with prejudice, indicating that the parties have resolved their dispute
and agreed to dismiss this action with prejudice as part of an enforcement order and temporary orders
in a suit to modify a parent-child relationship which has been entered by the trial court below.  We
grant the parties' motion and dismiss the appeal with prejudice.  See Tex. R. App. P. 42.1(a).

						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed on Joint Motion
Filed:   October 24, 2012